Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Ying (CN 2342947) teaches a wirelessly charging shaver having a housing with a proximal and distal end with an interior volume which has an electric motor, a rechargeable battery, a receiving coil, and a receiving circuit. The device of Ying has an inductive charging system which is configured to wirelessly charge by receiving power from a power source. Ying teaches a charging platform having a rear, side, top planar surface which forms a chamber with an interior volume to store the transmitting assembly. The transmitter and receiving coils permit wireless charging of the shaver. Ying also teaches a magnet in the charging stand and the shaver having an induction lamp. While the base is planar, it is a cradle which receives the shaver, and is therefore not continuous. Due to the limiting preamble of claim 15, Ying does not clearly teach or suggest the claimed invention. 
Tamura (JPH1094685) teaches a wirelessly charging shaver having a housing with a proximal and distal end with an interior volume which has an electric motor, a rechargeable battery, a receiving coil, and a receiving circuit. The device of Tamura has a charging platform having a rear, side, top planar surface which forms a chamber with an interior volume to store the transmitting assembly. The transmitter and receiving coils permit wireless charging of the shaver. Tamura further teaches a temperature sensor and does not teach a power supply. Due to the limiting preamble of claim 15, Tamura does not clearly teach or suggest the claimed invention. 
Due to the term “consisting of” the prior art cannot comprise any additional features. The prior art of record has additional features outside of the claimed subject matter which would prompt a modification. Since the preamble recites “consisting of” the prior art does not clearly teach or suggest the claimed invention.

Claim 15 is allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724